  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 1 of 20 PageID #:10118



                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS

SYED ALI,                                 )
                                          )
                    Plaintiff,            )
                                          )       Consol. Case No.: 15-cv-06178
         v.                               )
                                          )       Judge Sharon Johnson Coleman
PORTFOLIO RECOVERY ASSOCIATES,            )
LLC, ASSOCIATES, LLC and BLITT &          )
GAINES, P.C. and FREEDMAN                 )
ANSELMO LINDBERG, LLC n/k/a               )
ANSELMO LINDBERG OLIVER, LLC              )
                                          )
                      Defendants.         )
YASMEEN ALI, as natural parent and next   )
friend of SHA, a minor,                   )
                                          )
                    Plaintiff,            )
                                          )
         v.                               )
                                          )
PORTFOLIO RECOVERY ASSOCIATES,            )
LLC, and SANJAY S. JUTLA, and KEVIN       )
J. EGAN,                                  )
                    Defendants.           )
SYED A. ALI,                              )
                                          )
Plaintiff,                                )
                                          )
         v.                               )
                                          )
PORTFOLIO RECOVERY ASSOCIATES,            )
LLC, and KEVIN J. EGAN,                   )
                                          )
                    Defendants.           )
SYED A. ALI,                              )
                                          )
                    Plaintiff,            )
                                          )
         v.                               )
                                          )
PORTFOLIO RECOVERY ASSOCIATES,            )
LLC,                                      )
               Defendant.                 )



                                              1
    Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 2 of 20 PageID #:10119



                                   MEMORANDUM OPINION AND ORDER

         Plaintiff, Syed Asad Ali (“SAA”),1 brings this action alleging various violations of the Fair

Debt Collection Practices Act (“FDCPA), 15 U.S.C. § 1692 et seq., the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq., and the Illinois Collection Agency Act (“ICAA”), 225 ILCS 425/

et seq. against Defendants, Portfolio Recovery Associates, LLC (“Portfolio”), Blitt & Gaines, P.C.

(“Blitt”), and Freedman Anselmo Lindberg, LLC now known as Anselmo Lindberg Oliver, LLC

(“Freedman”). All parties have filed cross-motions for summary judgment. For the following

reasons, SAA’s motion for summary judgment is denied [178], and Defendants’ motions for

summary judgment are denied in part and granted in part [177].

Background

         All of the following facts are undisputed unless noted otherwise. SAAresides in Aurora,

Illinois. SAA has a son, father, and two brothers with the same first and last name as him, “Syed

Ali,” but they all have different middle names. Portfolio is a Delaware limited liability company,

licensed as a debt collection agency in Illinois pursuant to 225 ILCS 425/2, and as part of its

business, it collects consumer debts for the purposes of the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692a(6). Freedman and Blitt are law firms that represented Portfolio in

collecting the debt on the 8916 Account. Both qualify as debt collectors under FDCPA.

         8916 Account

         On March 25, 2011, Portfolio purchased a GE Money Bank Account (“8916 Account”),

which was assigned to an individual named “Syed Ali” (“Debtor”). Debtor used a social security

number ending in “8783” to open the 8916 Account and incurred a debt of $1,331.13 (“Debt”) for

“CareCredit Dental.” CareCredit is a specialized card used for everyday health and personal care



1This opinion addresses the individual claims brought by Syed Asad Ali against Portfolio, Blitt, and Freedman, as
opposed to the companion opinion addressing, his son, SHA’s claims.

                                                           2
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 3 of 20 PageID #:10120



purchases, and the transaction generating the Debt was for payment to Alamo City Dental in San

Antonio, Texas. Upon purchase, Portfolio received the information about Debtor that was included

in his initial credit application, his name, social security number, and an address in Houston, Texas.

SAA disputes that he opened this account or ever owed the Debt in question. He also disputes that

the Debtor’s social security number is valid or belongs to him.

        Between April 14, 2011 and October 11, 2013, Portfolio placed several phone calls and sent

multiple collections correspondences about the 8916 Account to the Debtor at two separate

residences in Houston, Texas. A letter was returned as undeliverable from each address. In both

2011 and 2012, Portfolio received an address in Aurora, Illinois for the Debtor from TransUnion.

Portfolio then directed its collection efforts against the Debtor towards the Aurora, Illinois address,

sending two collection letters on March 21, 2014 and April 21, 2014. The Aurora, Illinois address

was listed as active on the 8916 Account, meaning that it was determined to be where the Debtor

most recently lived. SAA disputes that the Aurora, Illinois address was active for the Debtor.

        On June 10, 2014, Portfolio retained Freedman to represent Portfolio in the litigation related

to collection on the 8916 Account Debt. Portfolio provided Freedman with the same information

that it received from the seller. On July 15, 2014, Freedman sent Debtor a collection letter at the

Aurora, Illinois address. This letter contained a provision that instructed the recipient to contact

Freedman within 30 days either to dispute or verify the debt was incurred by the recipient. The July

15 Correspondence was not returned as undeliverable. SAA maintains that he received the letter,

but he took no action because he was confused and afraid to call Freedman. SAA gave the letter to

his attorney.

        On August 29, 2014, Portfolio submitted the name “Syed Ali,” along with the Debtor’s

social security number, the Aurora, Illinois address, and the 8916 Account number to the credit

reporting agencies. That same day, TransUnion provided Portfolio with a report for SAA instead of

                                                   3
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 4 of 20 PageID #:10121



the intended Debtor. Portfolio received another report from TransUnion on October 22, 2014 with

SAA’s updated contact information, and three similar reports from Experian in November of 2014.

Experian and TransUnion regularly provide Portfolio with the current addresses and phone

numbers associated with the debtors on the accounts Portfolio has stored in its database. Portfolio

does not have control over the information that TransUnion or Experian returns to it. SAA does

not challenge how Portfolio uses these companies, but disputes that Portfolio had any permissible

purpose for pulling SAA’s credit information regarding the 8916 or 7779 Accounts.

            Prior to filing suit, Freedman conducted its own review of the 8916 Account to determine

whether or not the address on file matched the Debtor on the 8916 Account. Freedman attempted

to reach Debtor via phone to verify the Debtor’s information as well. On December 1, 2014

Freedman filed a collection lawsuit in small claims court (“8916 State Action”) against the Debtor

on behalf of Portfolio to recover the obligation on the 8916 Account. An affidavit signed by

Portfolio’s custodian of records was attached to the complaint. Prior to signing affidavits for any

lawsuit, it is Portfolio’s practice to review the identity of the original creditor, merchant, seller, and

debtor, last known address provided by the seller, account open date, date of last payment, date of

default, charge off amount, amount at purchase, bill of sale, affidavit of sale, and any media provided

by the seller. SAA disputes that Portfolio conducted this review.

            On December 13, 2014, Portfolio executed substitute service for the 8916 State Action “[b]y

leaving a copy of the SUMMONS/COMPLAINT at SYED ALI’s usual place of abode . . .[Aurora,

Illinois address] with his/her BROTHER, SYED ALI.” SAA disputes the efficacy of the process

server’s affidavit because it cannot be determined whether the statements in it were about SAA or

his brother “Syed Ali.” Additionally, SAA maintains that none of his brothers were present on the

day process was effectuated, and he was the only adult male living at the residence in Aurora,

Illinois.

                                                     4
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 5 of 20 PageID #:10122



        SAA’s attorney filed an appearance in the 8916 State Action and attended the initial status

hearing on January 8, 2015. He provided Freedman’s attorney with his client’s social security

number and birthdate to prove that it did not match the intended Debtor’s information.

Freedman’s internal notes from the hearing indicated that Freedman’s attorney sought additional

review to determine the social security number and date of birth of the person served. On January

23, 2015, Freedman conducted a skip trace review of the 8916 Account that showed multiple

individuals with the name “Syed Ali” having different dates of birth associated with the Aurora,

Illinois address. SAA contends that the investigation also uncovered that the social security number

associated with the Debt differed by one digit from the one provided by Debtor in the credit

application.

        On February 1, 2015, Freedman’s collection practice merged with Blitt and the 8916

Account and accompanying file notes were transferred to Blitt for collections. It is disputed

whether these notes included the results of Freedman’s January 23, 2015, investigation upon

transfer. Blitt did not conduct a skip trace review of the 8916 Account upon receiving the file. The

collections letter did not return undeliverable, and the same attorney that had previously handled the

case with Freedman was handling it for Blitt. On February 10, 2015, SAA’s attorney sent a follow-

up letter to Freedman’s attorney seeking the results of the investigation into the identity of the

Debtor. This letter was eventually forwarded to Blitt. After reviewing the letter, Blitt coded the

8916 Account as fraudulent, in accordance with its policy for when a debtor denies owing the debt.

Blitt’s account notes indicate that on February 20, 2015, SAA’s attorney called Blitt to ask about

whether the date of birth and social security information had been verified yet. Blitt responded that

it was still under investigation.

        On March 5, 2015, Blitt substituted as counsel for Freedman in the 8916 State Action and

then moved to quash service upon SAA. The court granted SAA repayment of his appearance fee.

                                                   5
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 6 of 20 PageID #:10123



Although quashing service ended SAA’s participation in the State Action, Blitt did not dismiss the

case immediately. On March 12, 2015, a member of Blitt’s compliance department mailed SAA’s

attorney a letter, dated February 23, 2015, indicating that Blitt had received his client’s fraud claim

and that in order to process it, Blitt would need a copy of the police report and a notarized affidavit

of fraud. It is Blitt’s policy to send correspondences within 24 hours; however, this policy was not

followed with this letter dated February 23, 2015. The affidavit was intended for use in Blitt’s

investigation, and it required SAA to provide identifying documentation and details of the fraud.

SAA never contended that he was a victim of identity theft or fraud. SAA never acted on the fraud

letter.

          On April 1, 2015, Blitt emailed SAA’s attorney to explain that since service in the 8916 State

Action against his client had been quashed and the appearance fee ordered to be returned, there was

no need to complete the fraud packet. Two days later, Blitt sent SAA a refund check for the

appearance fee at the Aurora, Illinois address. Blitt performed a skip trace review on April 30, 2015,

that showed the results for Syed Hussain Ali, who had a social security number ending in 8783, and

was born in 1972, and was associated with the Aurora, Illinois address. Blitt did not issue an alias

summons because it did not find a good address for the debtor of the 8916 Account other than the

one in Aurora, Illinois. The 8916 State Action was dismissed in June 2015 for want of prosecution.

          1350 Account

          Portfolio purchased the debt on a First Premier Bank/Arrow Financial Services LLC

account (“1350 Account”) opened by an individual named “Syed Ali,” who had incurred a balance

of $1,142,42. The last four digits of the social security number associated with the 1350 Account

was the same as SAA’s social security number. On March 30, 2015, SAA called Portfolio in

response to a collections letter, and he learned that Portfolio owned the 1350 Account, which was

opened under his name and with his personal information. Portfolio also informed SAA that it

                                                    6
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 7 of 20 PageID #:10124



owned another debt associated with a “Syed Ali”, but that debt was not associated with him. SAA

confirmed his Aurora, Illinois address and informed Portfolio that his name was very common, as

he had two brothers named “Syed Ali.” SAA disputes that he fully understood which accounts

Portfolio’s representative was referencing and whether he confirmed his address. SAA only called

Portfolio in response to the letter referencing the 1350 Account, but he gave the other collections

letters sent to the Aurora, Illinois address to his attorney. Neither SAA, his wife, nor his son

contacted any of the defendants, or their relatives having the name “Syed Ali,” to verify the identity

of the Debtor in those other letters.

        On November 30, 2016, Portfolio served an offer of judgment as to Count IX of SAA’s

complaint, which SAA accepted. This resolved any outstanding claims involving the 1350 Account.

        SAA testified that he experienced emotional distress and physical symptoms as a result of

receiving service and the lawsuits filed. SAA’s wife and son also experienced stress as a result of the

lawsuits.

Legal Standard

        Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986); see also Fed. R. Civ. P.

56(c). The party who bears the burden of proof on an issue may not rest on the pleadings or mere

speculation but must affirmatively demonstrate that there is a genuine issue of material fact that

requires a trial to resolve. Celotex, 477 U.S. at 324. “A genuine issue of material fact arises only if

sufficient evidence favoring the nonmoving party exists to permit a jury to return a verdict for that

party.” Springer v. Durflinger, 518 F.3d 479, 483 (7th Cir. 2008)(citation omitted). The moving party

bears the initial burden of demonstrating that there is no genuine issue of material fact, and if done,

                                                     7
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 8 of 20 PageID #:10125



judgment as a matter of law should be granted in its favor. Vision Church v. Vill. of Long Grove, 468

F.3d 975, 988 (7th Cir. 2006). All evidence and inferences must be viewed in the light most

favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505,

91 L. Ed. 2d 202 (1986). Once the moving party has met the initial burden, the non-moving party

must offer more than a mere scintilla of evidence that there is a genuine issue of material fact to

survive summary judgment. Roger Whitmore’s Auto Servs. v. Lake County, Ill., 424 F.3d 659, 667 (7th

Cir. 2005). “To determine whether genuine issues of material fact exist, we ask if ‘the evidence

presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that

one party must prevail as a matter of law.’” Adeyeye v. Heartland Sweeteners, LLC, 721 F.3d 444, 449

(7th Cir. 2013)(citing Anderson, 477 U.S. at 251-52). On cross-motions for summary judgment, the

Court assesses whether each movant has satisfied the requirements of Rule 56. See Cont’l Cas. Co. v.

Nw. Nat’l Ins. Co., 427 F.3d 1038, 1041 (7th Cir. 2005).

Discussion

        SAA moves for summary judgment in his favor on Counts I-V of the Amended

Consolidated Complaint. Defendants filed cross-motions for summary judgment in their favor. This

Court will address each Count.

1. Counts I, II, and III

        The purpose of FDCPA is “to eliminate abusive debt collection practices by debt

collectors.” 15 U.S.C. § 1692(e). SAA must first demonstrate that the FDCPA applies, by proving

that 1) plaintiffs are “consumers”; 2) that each defendant is a “debt collector”; 3) that the Debt was

a “debt” as defined by FDCPA; and 4) that defendants violated some provision of the act. See Heyer

v. Pierce & Assocs., P.C., No. 14 C 854, 2017 U.S. Dist. LEXIS 3144, at *13 (N.D. Ill. Jan. 9,

2017)(Finnegan, Mag. J.). The second element is not in contention. Therefore, the Court will only

consider the record on the other elements.

                                                   8
  Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 9 of 20 PageID #:10126



        The FDCPA defines “consumers” as “any natural person obligated or allegedly obligated to

pay any debt.” 15 U.S.C. § 1692a(3). Courts have read Section 1692a(3) to include individuals who

are mistakenly dunned by debt collectors. Dunham v. Portfolio Recovery Assocs., LLC, 663 F.3d 997,

1002 (8th Cir. 2011). Therefore, even if defendants sought to collect from SAA, mistakenly

believing he was the Debtor because he shared the same name and address on the account, SAA is

still a consumer under the FDCPA. Accordingly, this element is satisfied.

        The FDCPA defines a “debt” as “any obligation or alleged obligation of a consumer to pay

money arising out of a transaction in which the money, property, insurance, or services which are

the subject of the transaction are primarily for personal, family, or household purposes.” 15 U.S.C. §

1692a(5). Even though SAA claims that he did not incur the obligation and cannot personally attest

to how it originated, he is not precluded from raising a claim under the FDCPA. See Osborn v. J.R.S.-

I., Inc., 949 F. Supp. 2d 807, 812 (N.D. Ill. 2013)(Holderman, J.)(recognizing plaintiff had a viable

FDCPA claim even though she did not incur the debt and the collection efforts were incorrectly

attributed to her). The FDCPA’s definition of debt is not dependent upon one’s relation to the

amount owed but is defined by the underlying consumer transaction, which the evidence here

proves is a consumer purchase. See Shula v. Paul D. Lawent, J.V.D.B. & Assocs., Inc., No. 01 C 4883,

2002 U.S. Dist. LEXIS 24542, at *23 (N.D. Ill. Dec. 20, 2002)(Keys, Mag. J.)(citing Newman v. Boehm,

Pearlstein & Bright, Ltd., 119 F.3d 477, 481 (7th Cir. 1997)).

        Here, the credit account summary for the 8916 Account indicated that the Debt was for

“CareCredit,” which is a credit line designated for the purchase of health and personal care items, as

well as copayments, deductibles, and prescriptions. The transaction generating the Debt was for

payment to Alamo City Dental in San Antonio, Texas. The Debt from the 8916 Account is a “debt”

under the FDCPA. As the first three elements are met, the Court will now turn to whether the

defendants violated any of the provisions of the FDCPA.

                                                     9
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 10 of 20 PageID #:10127



        A. Section 1692d Claims

        SAA moves for summary judgment, arguing that Portfolio’s state lawsuit was frivolous and

harassing because it was directed at him, a person who defendants knew was not the Debtor.

Portfolio and Blitt contend that they are entitled to summary judgment because the lawsuit filed

against the Debtor was not a violation of Section 1692d.

        Section 1692d prohibits a debt collector from engaging in any collection conduct that has

the natural consequence of harassing, oppressing, or abusing a person. 15 U.S.C. § 1692d. The

evidence does not support a conclusion that Portfolio and Blitt’s collection efforts and lawsuit were

directed at SAA. The record before the Court does not establish that SAA was the intended

defendant in the 8916 State Action. Further, SAA has not offered evidence to demonstrate that

Portfolio and Blitt exhibited bad faith in filing and litigating the suit, especially in light of the fact

that Portfolio and Blitt contend that they honestly believed the intended Debtor lived at the Aurora,

Illinois residence. SAA is not entitled to judgment as a matter of law on Counts I and II for a

violation of Section 1692d.

        The Court finds that Portfolio and Blitt are entitled to judgment in their favor on the Section

1692d claims. First, A single collection lawsuit, like the one here, is not a per se violation of Section

1692d. Harvey v. Great Seneca Fin. Corp., 453 F.3d 324, 330-31 (6th Cir. 2006); Johnson v. LVNV

Funding, No. 13-C-1191, 2016 U.S. Dist. LEXIS 19651, at *27 (E.D. Wis. Feb. 18, 2016). “Even

when viewed from the perspective of an unsophisticated consumer, the filing of a debt-

collection lawsuit without the immediate means of proving the debt does not have the natural

consequence of harassing, abusing, or oppressing a debtor.” Id. at 330.

        Second, while there was a delay between when SAA’s attorney provided Freedman with his

client’s personal information and the point when service was quashed, the evidence demonstrates

that the delay was attributed to legitimate reasons. It is undisputed that the case was transferred to a

                                                     10
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 11 of 20 PageID #:10128



different collections firm, there was a verification process, and it took time for Blitt to file its

appearance and quash service. There is no evidence that Portfolio or Blitt, avoided dismissing SAA

or intentionally prolonged the process for the purpose of harassing him to repay the Debt.

        Additionally, other than the letter and follow up call or email, Portfolio and Blitt’s actions

did not cause SAA’s attorney to substantially participate in the litigation before service was quashed.

There is also no evidence that Portfolio or Blitt harassed SAA by contacting him or his attorney to

encourage payment once the incorrect social security number was brought to Defendants’ attention.

While it is true that Portfolio and Blitt had access to information that undermined the likely viability

of the lawsuit during the period of “continued litigation,” Portfolio and Blitt’s delayed action leading

up to dismissal of the case against SAA does not violate Section 1692d. See Juarez v. Portfolio Recovery

Assocs., LLC, No. 14 C 5928, 2015 U.S. Dist. LEXIS 105746, at *15 (N.D. Ill. Aug. 12, 2015)(Zagel,

J.). For these reasons, defendants’ motions for summary judgment as to the Section 1692d claims in

Counts I and II are granted.

        B. Section 1692e Claims

        SAA seeks summary judgment based on his contention that defendants violated Section

1692e by falsely representing that he owed the debt on the 8916 Account by sending collection

letters and serving a summons directed at “Syed Ali” at his home. Portfolio and Freedman separately

argue that they are each entitled to summary judgment on SAA’s Section 1692e claims because their

actions are excused by the bona fide error defense. See 15 U.S.C. § 1692k(c). Blitt separately argues for

judgment in its favor on the Section 1692e claim, arguing that the undisputed evidence indicates that

Blitt did not communicate or litigate in a misleading or deceptive manner.

        Section 1692e prohibits a debt collector from using “any false, deceptive, or misleading

representation or means in connection with collection of any debt.” This bar encompasses

misrepresenting the character, amount or legal status of the debt, 15 U.S.C. § 1692e(2)(A)-(B); using

                                                     11
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 12 of 20 PageID #:10129



idle threats to take unlawful actions, 15 U.S.C. § 1692e(5); or using any false representation or

deceptive means to collect the debt, 15 U.S.C. § 1692e(10).

        The test for determining whether a debt collector violated § 1692e turns on whether the debt

collector’s conduct would deceive or mislead an unsophisticated and reasonable consumer, not on

the debt collector’s knowledge. Turner v. J.V.D.B. & Assocs., Inc., 330 F.3d 991, 995 (7th Cir. 2003).

While the “unsophisticated debtor” is considered “uninformed, naive, or trusting,” he is still

presumed to have a basic understanding of finances and be “capable of making basic logical

deductions and inferences.” Sims v. GC Servs. L.P., 445 F.3d 959, 963 (7th Cir. 2006)(citing Fields v.

Wilber Law Firm, P.C., 383 F.3d 562, 564 (7th Cir. 2004)). Consequently, to prevail on summary

judgment, a plaintiff must demonstrate, beyond his own subjective belief, that the debt collector’s

actions would similarly mislead others. Id. A defendant may prevail on a Section 1692e claim at

summary judgment if the collection effort would not be objectively confusing to a significant

portion of the population. Id. (citing Taylor v. Cavalry Investment, LLC, 365 F.3d 572, 575 (7th Cir.

2004)). There is a triable issue of fact if the collection communication is confusing or unclear on its

face. Id. (citing Chuway v. National Action Financial Services, Inc., 362 F.3d 944, 948 (7th Cir. 2004)).

        The Section 1692e FDCPA violations against Portfolio stem from its alleged failure to

confirm the account Debtor’s personal information and recognize that it differed from SAA’s

information before pursuing collections and the lawsuit. This Court finds that there is a question of

fact whether a reasonable, unsophisticated consumer would be misled by Portfolio’s actions. SAA

was upset and confused by the letters and the lawsuit against “Syed Ali.” Indeed, mistakenly being

sent a demand letter or being served with a lawsuit in one’s name, taken in isolation, could be

confusing. Even though SAA was aware that several of his relatives bore the name “Syed Ali” and

maintained that he never owed the debt, it is not unreasonable as a matter of law for an

unsophisticated consumer in his position to deduce that he was the target of a debt collection effort.

                                                     12
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 13 of 20 PageID #:10130



The reasonableness of his belief is a factual issue best reserved for a jury. Payne v. Pauley, 337 F.3d

767, 771 (7th Cir. 2003).

        Portfolio argues that even if its actions could be construed as a violation of Section 1692e, it

is still entitled to judgment in its favor because its actions were the result of a bona fide error. See 15

U.S.C. § 1692k(c). To qualify for the bona fide error defense, Portfolio must show that the FDCPA

violation was unintentional, the violation resulted from bona fide error, and the defendants maintained

procedures reasonably adapted to avoid such error. Kort v. Diversified Collection Servs., 394 F.3d 530,

537 (7th Cir. 2005).

        There is no evidence in the record showing that Portfolio intentionally sought to target SAA,

It is undisputed that Portfolio made several attempts to verify the Debtor’s address through credit

reporting agencies and counsel’s letters and phone calls. Multiple sources indicated to Portfolio that

the Aurora, Illinois address was an active address for the Debtor of the 8916 Account. Portfolio

carried out its normal procedures under a mistaken belief that Debtor lived at the Aurora, Illinois

address. Thus, the first and second factors of the test are satisfied.

        To satisfy the third factor, Portfolio must demonstrate that it maintained procedures

reasonably calculated to avoid the error in question. Recognized procedures include “internal

controls,” or processes that have regular orderly steps intended to avoid mistakes. See Bass v. I.C.

Sys., No. 17 C 3594, 2018 U.S. Dist. LEXIS 115115, at *16-17 (N.D. Ill. July 11, 2018)(Kennelly,

J.)(citing Jerman, 559 U.S. at 587). “[T]hinly specified policies,” however, are not considered

adequate enough measures to qualify for the defense. Leeb v. Nationwide Credit Corp., 806 F.3d 895,

900 (7th Cir. 2015).

        Portfolio adopted procedures to avoid the error of serving and suing a debtor at the wrong

address. Portfolio’s calls, written correspondences, and pre-litigation review constitute a regimented,

orderly processes used to verify addresses and to avoid advancing litigation against a Debtor at the

                                                      13
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 14 of 20 PageID #:10131



incorrect address. These measures have the specificity contemplated by the third element of the

bona fide error test, see Leeb v. Nationwide Credit Corp., 806 F.3d 895 (7th Cir. 2015). This Court,

nonetheless, finds an issue of fact as to the sufficiency of Portfolio’s controls and procedures since

Portfolio was on notice from the August 29, 2014 TransUnion report, prior to its filing of the

lawsuit against Syed Ali, that another Syed Ali lived at the address associated with the Debtor.

Accordingly, the Court denies Portfolio’s motion for summary judgment as to the FDCPA Section

1692e claims under Count I. See Paz v. Portfolio Recovery Assocs., LLC, No. 14 CV 9751, 2016 U.S.

Dist. LEXIS 84878, at *7 (N.D. Ill. June 30, 2016)(Alonso, J.)(finding that the district court correctly

concluded that there was sufficient evidence to raise a triable issue on the third element and

appropriately denied both parties’ motions for summary judgment when the issue of whether the

liability shield applies had yet to be determined).

        Freedman also raises the bona fide error defense. Freedman maintains that it relied on the

erroneous account holder information provided by Portfolio in sending the letter and summons to

the “Syed Ali” at the Aurora, Illinois address. Freedman contends that it unintentionally violated

FDCPA by processing the information in accordance with its collection policies and procedures and

that no red flags were raised during its internal verification process.

        Courts have found that unknowing reliance on inaccurate information can support a finding

that the violation was unintentional. Id. (citing Turner, 330 F.3d at 996); Gonzalez v. Lawent, No. 03 C

2237, 2005 U.S. Dist. LEXIS 9504, at *20 (N.D. Ill. Apr. 28, 2005)(Brown, Mag. J.). Here, it is

undisputed that Freedman was unaware that the Aurora, Illinois address was incorrect when it sent

the letter and summons because it relied on Portfolio’s information. While SAA argues that

Freedman was not entitled to rely on the information Portfolio provided, courts in this district

regularly recognize that a collector can reasonably rely on the creditor’s representations about the

validity of the debt. See Polster v. Van Ru Credit Corp., No. 15 C 6676, 2017 U.S. Dist. LEXIS 48806,

                                                      14
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 15 of 20 PageID #:10132



at *16 (N.D. Ill. Mar. 31, 2017)(Kendall, J.); Krawczyk v. Centurion Capital Corp., No. 06-C-6273, 2009

U.S. Dist. LEXIS 12204, at *36 (N.D. Ill. Feb. 18, 2009)(Dow, J.). In fact, debt collectors are not

required to independently verify the validity of the debt, or independently research each account.

Hyman v. Tate, 362 F.3d 965, 968 (7th Cir. 2004). The undisputed evidence therefore establishes that

Freedman’s violation of the FDCPA, if any, was unintentional.

        Moving on to the second factor, a bona fide error is “an error made in good faith; a genuine

mistake, as opposed to a contrived mistake.” Ross, No. 04 C 6557, 2006 U.S. Dist. LEXIS 11407 at

*22. Freedman conducted its own secondary verification protocol, which included sending letters

and calls to the suspected debtor, in order to confirm that the recipient was in fact the intended

addressee. The Court finds that Freedman’s compliance with its internal procedures show that its

collection efforts were made in good faith despite the alleged violations. See Kort, 394 F.3d at 539

(finding that the erroneous application of incorrect information in accordance with procedures

implemented to avoid violating FDCPA can be bona fide error).

        On the third factor, Freedman maintains that it relied on the procedures in the agreement

and its own internal policies to avoid the errors alleged here. SAA does not dispute the existence of

these procedures but challenges the sufficiency of the process to avoid erroneous attempts to collect

from the wrong person. A successful bona fide error defense does not require a debt collector to

apply the most comprehensive approach to avoid errors. Courts have found it sufficient for

defendants to take reasonable efforts to avoid violations if FDCPA. Kort, 394 F.3d at 539. Using

even a couple of different types of precautions is sufficient to satisfy a debt collector’s responsibility

to protect against making false representations to consumers. Polster, 2017 U.S. Dist. LEXIS 48806

at *15; Ross, 480 F.3d at 497. Having examined the procedures set forth by Freedman, this Court

finds that the review and verification procedures, the calls and correspondences, as well as the guide




                                                    15
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 16 of 20 PageID #:10133



for attorney review of EDI clients are adequate safeguards under the law. Accordingly, Freedman’s

motion for summary judgment as to Count III is granted.

        Turning to the Section 1692e claim against Blitt, this Court finds that Blitt is entitled to

judgment in its favor. SAA argues that Blitt violated Section 1692e when it sent his attorney a letter

indicating that he was victim of fraud or identity theft. Blitt argues that the undisputed facts support

judgment in its favor because the undisputed evidence indicates that Blitt did not employ

communication tactics or litigate in a way that was deceptive or misleading. SAA has not offered any

evidence proving that his attorney was misled by the letter in question, and therefore summary

judgment in his favor is inappropriate. Evory v. RJM Acquisitions Funding L.L.C., 505 F.3d 769 (7th

Cir. 2006). This Court must still determine whether the undisputed material facts support granting

summary judgment in Blitt’s favor.

        This Court will first address whether the fraud claim letter sent to SAA’s attorney was

actionable and likely to deceive a competent lawyer. Weber v. Seterus, Inc., No. 16 C 6620, 2018 U.S.

Dist. LEXIS 51490, at *33 (N.D. Ill. Mar. 28, 2018)(Durkin, J.). The undisputed evidence indicates

that SAA’s attorney received the letter after service upon him had already been quashed and SAA’s

involvement with the case ceased. Upon receiving the fraud affidavit letter, SAA’s attorney did not

respond or take any additional action to litigate or pay the debt. He could have called Blitt to clarify

if he was confused, but he did nothing. The record does not show that SAA’s attorney was deceived

or induced to move forward in paying the debt, or even in continuing the litigation after he received

the erroneous fraud letter.

        Second, the undisputed facts show that Blitt quashed service upon SAA a month after

receiving the case and concluding its investigation into SAA’s personal information. Whether Blitt

immediately dismissed the suit or continued to ascertain more information about the person it

believed was the Debtor after service against SAA was quashed is irrelevant because SAA’s

                                                   16
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 17 of 20 PageID #:10134



involvement with the 8916 state action had already been terminated. Finally, other than the letter

addressed above, the record shows that the only action that Blitt took after officially joining the case

was to terminate SAA’s involvement as soon as practicable. This is not misleading or deceptive

conduct. Accordingly, Blitt is entitled to summary judgment as to the Section 1692e claims under

Count II.

        C. Section 1692f and f(1) claims

        SAA and Defendants both move for summary judgment as to the appropriateness of the

collection efforts. SAA argues that the collection letters, fees assessed, and lawsuit, which was

wrongfully directed at him, are an unfair and unconscionable means of collection in violation of

Section 1692f. SAA also argues that the fraud claim letter violated Section 1692f. Defendants argue

that it is entitled to judgment as a matter of law because SAA’s basis for this claim is identical to

others alleged under 1692e.

        Section 1692f prohibits debt collectors from using “unfair or unconscionable means to

collect or attempt to collect any debt,” which includes collecting amounts not expressly authorized

by the agreement creating the debt. 15 U.S.C. § 1692f-f(1). It is intended to be a “catchall provision

that ‘broadly prohibits unfair and unconscionable conduct, where the conduct is similar to that

prohibited by the FDCPA but not covered by any other section therein.’” Rhone v. Med. Bus. Bureau,

LLC, No. 16 C 5215, 2017 U.S. Dist. LEXIS 177800, at *6-7 (N.D. Ill. Oct. 25, 2017)(Der-

Yeghiayan, J.)(citation omitted).

        SAA’s two Section 1692f claims here seek relief for the same harm alleged under the Section

1692e—that the collection efforts, fee requests, fraud letter, and lawsuit were unlawful practices.

SAA cannot recover twice for the same conduct. Id. Moreover, this Court finds that SAA has failed

to contradict with admissible evidence the fact that Portfolio or Blitt acted in good faith compliance

with their business protocol in directing their efforts who they believed was the true Debtor. Juarez

                                                   17
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 18 of 20 PageID #:10135



v. Portfolio Recovery Assocs., LLC, No. 14 C 5928, 2015 U.S. Dist. LEXIS 105746, at *8 (N.D. Ill. Aug.

12, 2015)(Zagel, J.)(“A debt collector that files suit expecting in good faith to prove its claim, even if

he does not ultimately prevail, will not be liable under the FDCPA.”). Additionally, the evidence

does not show that the fraud affidavit letter was meant to coerce payment of the debt or had that

effect. This is particularly true in light of the fact that Blitt contacted SAA’s attorney to inform him

that he should disregard the fraud letter within two weeks of realizing the subpoena against SAA had

been quashed. Accordingly, Portfolio and Blitts’ motions for summary judgment on this 1692f

claim in Counts I and II is granted and SAA’s motion for summary judgment is denied.

2. Count IV – Fair Credit Reporting Act and FDCPA Section 1692f claims

        SAA moves for summary judgment on Count IV, claiming violations of the Fair Credit

Reporting Act because Portfolio had no permissible purpose for pulling his credit report and ran

reports without his consent. Portfolio argues that it is entitled to summary judgment because the

evidence shows that it owned an account where SAA was the debtor, which permitted them to

access his credit report.

        Section 1681b(f) of the FCRA provides that “[a] person shall not use or obtain a consumer

report for any purpose unless . . . the consumer report is obtained for a purpose for which the

consumer report is authorized to be furnished under this section.” A permissible use is when a

credit report is furnished “in connection with a credit transaction involving the consumer on whom

the information is to be furnished and involving the extension of credit to, or review or collection of

an account of, the consumer.” 15 U.S.C. § 1681b(a)(3)(A) and 15 U.S.C. § 1681b(f)(1).

        The undisputed facts show that SAA’s credit report was pulled twice by TransUnion and

three times by Experian. The first TransUnion report was inadvertently pulled in response to an

inquiry for the Debtor’s name with the Aurora, Illinois address, and Portfolio cannot be held

responsible for TransUnion’s error. See Novak v. Experian Info. Sols., Inc., 782 F. Supp. 2d 617, 623

                                                    18
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 19 of 20 PageID #:10136



(N.D. Ill. 2011)(Dow, J.)(dismissing claim because facts alleged indicate that access to plaintiff’s

information was the inadvertent mistake of the credit agency, not the collector’s use). The second

TransUnion report and three Experian reports were sent to Portfolio as updated contact

information for SAA in connection with the 1350 Account to which SAA was the actual debtor.

The collection efforts on the 1350 Account were not resolved with SAA until November of 2016. It

is permissible to use credit reports in connection with collection efforts. 15 U.S.C. § 1681b(a)(3)(A).

SAA has not met his burden of proving that Portfolio lacked any permissible purpose and therefore,

the Court denies summary judgment in SAA’s favor. Washington v. S. Shore Bank, No. 02 C 7403,

2004 U.S. Dist. LEXIS 17246, at *19 (N.D. Ill. Aug. 26, 2004)(Plunkett, J.). Conversely, this Court

finds that Portfolio is entitled to summary judgment on Count IV because the evidence shows that

portfolio’s actions were justified or excusable.

        Additionally, the undisputed evidence shows that the credit reports were legitimately pulled,

and SAA has produced no evidence to show how obtaining the reports were unfair or

unconscionable, it follows that this conduct is not the type contemplated as a basis for violating

Section 1692f. See 15 U.S.C. § 1692f(1) – (8). Accordingly, SAA’s motion for summary judgment as

to this conduct under Section 1692f of FDCPA in Count I is also denied. Portfolio’s motion for

summary judgment as to the Section 1692f claims in Count I is granted.

3. Count V – Illinois Collection Agency Act

        SAA also moves for summary judgment on Count V, alleging that defendants violated

Section 9(a) of the ICAA by filing suit against him even though he was not the Debtor. As set forth

in the companion opinion addressing SHA’s motion for summary judgment, courts in this district

have recently declined to recognize any private right of action under Section 9(a). See Eul v.

Transworld Sys., 2017 U.S. Dist. LEXIS 47505, 2017 WL 1178537, at *17 (N.D. Ill. Mar. 30,

2017)(Castillo, J.)(“[N]o Illinois appellate decision before or since [Sherman] has found, applied, or

                                                   19
 Case: 1:15-cv-06178 Document #: 252 Filed: 09/30/18 Page 20 of 20 PageID #:10137



even mentioned an implied private right of action under § 9—or, so far as this Court's research

reveals, any other provision of the ICAA.”); Skinner v. LVNV Funding, LLC, No. 16 C 7089, 2018

U.S. Dist. LEXIS 2812, at *6 (N.D. Ill. Jan. 8, 2018)(Aspen, J.) Keys v. Collection Prof’ls, Inc., No. 16 C

8452, 2018 U.S. Dist. LEXIS 48803, at *25 (N.D. Ill. Mar. 25, 2018)(Kendall, J.).

        Accordingly, SAA cannot prevail where there is no private right of action. SAA’s motion for

summary judgment as to Count V is denied, and the claim is dismissed for lack of jurisdiction sua

sponte pursuant to Federal Rule of Civil Procedure 12(h)(3).



Conclusion

        Based on the foregoing, this Court denies SAA’s motion for summary judgment in its

entirety. Freedman’s motion for summary judgment is granted. Portfiolio and Blitt’s motions are

granted in part and denied in part. Count V is dismissed for lack of jurisdiction.

IT IS SO ORDERED.




ENTERED:                                                          SHARON JOHNSON COLEMAN
                                                                  United States District Court Judge

Dated: September 30, 2018




                                                     20
